Citation Nr: 1423557	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating greater than 10 percent for traumatic left hand laceration with residuals including scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to January 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veterans Benefits Management System and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examinations to determine the nature and severity of his service-connected left hand injury were in May 2012.  The Veteran contends that his left hand disability has worsened since that time.  See February 2014 Appellant's Brief, p. 3.  Considering the Veteran's contentions and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In the February 2014 Appellant's Brief, the representative also argued that the Veteran is entitled to separate evaluations under Diagnostic Codes 5309 and 7804.  Examinations of record include findings of chronic tendinopathy/tenosynovitis of the superficial extensor tendons, including the extensor carpi radialis brevis and extensor carpi radialis longus, related to the in-service left hand injury.  Thus, the RO should consider whether separate evaluations are warranted, to include on the basis of muscle or nerve disability, scar residuals, limitation of motion, and/or other orthopedic residuals.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Evidence of record indicates that the Veteran receives VA medical treatment.  Updated records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA Medical Center in Minneapolis, Minnesota for the period from December 2011 to the present.  All records obtained should be associated with the claims folder or virtual folder.  The AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

2.  After any additional records are received, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected traumatic left hand laceration with residuals including scar.  The claims folder, to include any relevant electronic records, should be available for review.  

The examiner is requested to identify any and all residuals of the service-connected traumatic left hand laceration with scar (to include any muscle and/or nerve impairment) and provide objective findings in accordance with the applicable worksheets.  A complete explanation must be provided for any opinion expressed.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a rating greater than 10 percent for traumatic left hand laceration with residuals including scar.  The AOJ must consider whether a separate rating is warranted under Diagnostic Code 5309 or any other applicable diagnostic code.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

